UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 96-7490



JOSE A. LIMA,

                                            Petitioner - Appellant,

          versus


DONALD R. GUILLORY, Warden, Powhatan Correc-
tional Center; ATTORNEY GENERAL OF THE COMMON-
WEALTH OF VIRGINIA,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-96-790-AM)


Submitted:   June 19, 1997                  Decided:   June 26, 1997


Before WILKINS and MICHAEL, Circuit Judges and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jose A. Lima, Appellant Pro Se. Thomas Drummond Bagwell, Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1997). We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal because his ineffective assis-
tance of counsel claims regarding his trial and appeal are proce-

durally barred, and his ineffective assistance of counsel claims

regarding post-conviction proceedings are not cognizable.      See
Coleman v. Thompson, 501 U.S. 722 (1991); Bassette v. Thompson, 915

F.2d 932 (4th Cir. 1991).   Further, we deny Appellant's motion to

expedite his appeal as moot.   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 2